So 6S SBN UM B&B WH PO Le

S wD Hee NHN Re ey Be ee ewe ee ee ee
ss A UM FR NEF Soe Dan FS GB ES

 

 

Jeremy S. Golden (SBN 228007)

Golden & Cardona-Loya, LLP

3130 Bonita Road, Suite 200B

Chula Vista, CA 91910

jeremy @goldencardona.com

Phone: 619-476-0030; Fax: 775-898-547]

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
JOHN STONE, Case No.: 3:18-cv-02028-GPC-MSB
Plaintiff, Declaration of John Stone in
Support of His Opposition to
V. Defendant Vehicle Agency LLC’s Motion

for Summary Judgment
AT&T SERVICES, INC., a corporation;
VEHICLE AGENCY, LLC, a limited
liability company; and Does 1 through 10,
inclusive,

Date: November 15, 2019
Time: 1:30 p.m.
Ctrm.: 2D

Defendants. The Hon. Gonzalo P. Curiel

Ne eee ee ee ae ee eS Se

 

I, John Stone, hereby declare that:

1) Ihave personal knowledge of each matter set forth in this Declaration. If called
upon to testify to the matters stated in this Declaration, I am competent to do so.

2) Iam the Plaintiff in this action.

3)  Atall times relevant I resided with my partner Li Ting Kuang in San Diego,

California.

I
Declaration of John Stone in Support of His Opposition to Defendant Vehicle Agency LLC’s Motion for Summary Judgment

 
So Se Sa DBD HW BR wH pO Le

yr PP HHP eb ee es ese SB Be Se SB YW Lu
SYUARRBRERSSSERVRTESCH oe

 

 

4)  Atall times relevant Ms. Kuang was a subscriber to AT&T for internet services
and I was not.

5)  Atall times relevant I was the owner of a Motorola Razor Flip-Phone with
phone number 858-610-6881. My cell phone provider was T-Mobile.

6) In or around February 2017 the internet service of Ms. Kuang was unexpectedly
disconnected. I called an 800 number to reconnect and when speaking with an AT&T
representative, they informed me they were no longer going to support Ms. Kuang’s service
plan and she had to switch her plans.

7) At no time did I sign any paperwork with AT&T. The account was in the name
of Ms. Kuang only.

8) I did not provide verbal consent for AT&T or its agents, including Vehicle
Agency, to contact me with an Automatic Telephone Dialing System (ATDS).

9) I did not provide written consent for AT&T or its agents, including Vehicle
Agency, to contact me with an ATDS.

10) Atsome point AT&T obtained my phone number. I do not know how they
obtained my phone number. I do not recall providing it to AT&T. I do not recall AT&T
informing me to expect a text message.

11) In or around March 2017 an AT&T service representative came to our
residence. It was an inconvenient time and the representative left before completing the
installation. AT&T did not upgrade Ms. Kuang’s service but the old service worked
nevertheless. Therefore, it was apparently not necessary for AT&T to cut Ms. Kuang’s
service and require the upgrade. AT&T’s previous representation that Ms. Kuang had to
switch plans was not accurate.

12) Inor around March 2017 I started receiving text messages to my cell phone.
The messages came from short code 73303 and had the subject “AT&T Service Reminder.”
Each message had a different date received and a different expiration date. I took a photo of
each message that I saved on my phone. I was not able to retain all messages as the memory

of my phone was limited. I did manage to save 111 messages. Attached as Exhibit 1 to this

2
Declaration of John Stone in Support of His Opposition to Defendant Vehicle Agency LLC’s Motion for Summary Judgment

 
On Fe Ww bP

Oo CO sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

declaration are true and correct copies of the messages that I retained on my phone.

13) The first message was sent March 2, 2017 and the last message was sent
September 15, 2018. I received at least one message per day and on some days I received up
to four messages (for example see messages 5-8 on February 22, 2018). The messages would
come during the early morning, day and night. I had to turn my phone off at night to stop the
messages. On an average day I received three messages. I received messages for 563 days.
I estimate the total amount of messages received was at least 1,689. The Messages were sent
by Vehicle Agency on behalf of AT&T.

14) The messages were not waiting indicators from T-Mobile. Each message came
from a short code associated with Vehicle Agency and were an AT&T Service Reminder.

15) Because the messages did not stop I contacted AT&T to tell them to stop. The
first time I contacted AT&T to tell them to stop sending the messages was approximately
May 2017. I specifically told AT&T to stop sending the messages. When the messages
continued I made further contacts with AT&T and spoke to various representatives. I recall
some of the names of the individuals I spoke with from AT&T’s executive office. It included
Colleen, Brenda, Kelli, Teresa and Cheri. In the conversations the representative would state
they would look into the situation. At no time did they deny sending the messages.

16) The messages were a great disturbance to me. I decided that I would reach out to
the CEO of AT&T, Randall Stephenson to see if he could get the messages to stop. I found
Mr. Stephenson’s address online. In or around December 2017 I sent him a Christmas card.
In the card I explained that I wanted the messages to stop. I did not receive a response and the
messages continued into 2018. I did not make a copy of the card as I did not expect this
would turn into a court case.

17) In or around late 2017 I also called T-Mobile. I described the messages that I
was receiving and explained the situation. The representative from T-Mobile stated that they
could not do anything on their end and I needed to contact the company sending the
messages to get them to stop.

18) When all my efforts to get the messages to stop failed I then retained counsel

3
Declaration of John Stone in Support of His Opposition to Defendant Vehicle Agency LLC’s Motion for Summary Judgment

 
 

 

and filed this action. Soon after I filed this action the messages stopped. I did not do
anything different with my phone that would have caused the messages to stop. I also did not
contact T-Mobile regarding the messages after the lawsuit was filed. The only change
between when I was receiving the messages and when they stopped was the filing of the
lawsuit.

19) The messages indicated they were from AT&T. After suit was filed I learned
that they were being sent by AT&T's agent, Vehicle Agency.

20) The messages were an annoyance and interrupted my life. | was frustrated and
aggravated.

21) My case is based on the initial message that was sent as well as all the other

ones that followed.

| declare under penalty of perjury under the laws of the State of California and the

United States of America that the forgoing is true and correct,

Executed on Yona, 2019 at Gap CGD _ California
U

  

4
Declaration of John Stone in Support of His Opposition to Defendant Vehicle Agency LLC’s Motion for Summary Judgment

 
